In an action to recover damages for wrongful death, defendant appeals from an order of the *711Supreme Court, Queens County, entered September 29, 1959, denying its motion (1) to dismiss the complaint for lack of prosecution, and (2) to vacate plaintiff’s notice to examine defendant before trial. Order affirmed, without costs; the examination to proceed on 20 days’ notice or on a date to be mutually fixed. No prejudice to defendant was shown to have resulted from the delay of 14 months between the joinder of issue and the making of this motion (Keller v. Nat. Auto Renting Co., 10 A D 2d 578; Brill v. County of Westchester, 4 A P 2d 690). Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ.. concur.